--------------------------------------------------------------------------------

Exhibit 10.1


Southwest Bank
An M&I Bank
 
PROMISSORY NOTE


Principal
$634,197.92
Loan Date
01-02-2009
Maturity
04-01-2009
Loan No
12030954-10000
Call / Coll
 
Account
00000094289
Officer
47417
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.



Borrower:
Siboney Learning Group, Inc.
Siboney Corporation
325 Kirkwood Rd # 300
Saint Louis, MO 63122-4042
Lender:
Southwest Bank, an M&I Bank
St Louis Region Commercial Lending
13205 Manchester Road
Des Peres, MO 63131




     
Principal Amount: $634,197.92
 
Date of Note: January 2, 2009

 
PROMISE TO PAY. Siboney Learning Group, Inc.; and Siboney Corporation
(“Borrower”) jointly and severally promise to pay to Southwest Bank, an M&I Bank
(“Lender”), or order, in lawful money of the United States of America, the
principal amount of Six Hundred Thirty-four Thousand One Hundred Ninety-seven &
92/100 Dollars ($634,197.92), together with interest on the unpaid principal
balance from January 2, 2009, until paid in full.
 
PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in 2 principal payments of $9,375.00 each and one
final principal and interest payment of $617,832.78. Borrower’s first
principal payment is due on February 1, 2009, and all subsequent principal
payments are due on the same day of each month after that. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning February 1, 2009, with all subsequent interest payments
to be due on the same day of each month after that. Borrower’s final payment
due April 1, 2009, will be for all principal and all accrued interest not yet
paid. Unless otherwise agreed or required by applicable law, payments will be
applied to Accrued Interest, Principal, Late Charges, and Escrow. Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.
 
VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the one
month British Bankers Association (BBA) LIBOR and reported by a major news
service selected by Lender (such as Reuters, Bloomberg or Moneyline
Telerate).  If BBA LIBOR for the one month period is not provided or reported on
the first day of a month because, for example, it is a weekend or holiday or for
another reason, the One Month LIBOR Rate shall be established as of the
preceding day on which a BBA LIBOR rate is provided for the one month period and
reported by the selected news service (the “Index”).  The Index is not
necessarily the lowest rate charged by Lender on its loans.  If the Index
becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower.  Lender will tell Borrower the
current Index rate upon Borrower’s request.  The interest rate change will not
occur more often than each first day of each calendar month and will become
effective without notice to the Borrower.  Borrower understands that Lender may
make loans based on other rates as well.  The Index currently is 0.436% per
annum.  The interest rate to be applied to the unpaid principal balance of this
Note will be calculated as described in the “INTEREST CALCULATION METHOD”
paragraph using a rate of 3.500 percentage points over the Index, adjusted if
necessary for any minimum and maximum rate limitations described below,
resulting in an initial rate of 4.500% per annum based on a year of 360
days.   NOTICE:  Under no circumstances will the interest rate on this Note be
less than 4.500% per annum or more than the maximum rate allowed by applicable
law.
 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All Interest payable under
this Note is computed using this method.
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower’s making fewer payments. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. Any written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Southwest Bank, an M&I
Bank; St Louis Region Commercial Lending; 13205 Manchester Road; Des Peres, MO
63131.
 
LATE CHARGE. If a payment is more than 10 days late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a 3.000
percentage point margin (“Default Rate Margin”). The Default Rate Margin shall
also apply to each succeeding interest rate change that would have applied had
there been no default. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.
 
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.
 


--------------------------------------------------------------------------------

PROMISSORY NOTE
Loan No: 12030954-10000-
(Continued)
Page 2 



 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity. Lender in good faith believes itself insecure.
 
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEY’S FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses whether or not there is a lawsuit, including
attorneys’ fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Missouri without regard to it conflicts of law provisions. This Note has been
accepted by Lender in the State of Missouri.
 
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of St Louis County, State of Missouri.
 
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
 
HEDGING INSTRUMENTS. Obligations include, without limitation all obligations,
indebtedness and liabilities arising pursuant to or in connection with any
interest rate swap transaction, basis swap, forward rate transaction, interest
rate option, price risk hedging transaction or any similar transaction between
the Borrower and Lender.
 
PRIOR NOTE.  This promissory Note provides for the renewal or refinance of the
existing debt evidenced by the Promissory Note, dated October 19, 2005, in the
original principal amount of $1,125,000.00, as may have been modified, extended
or amended.  This Note is not intended to satisfy or extinguish the underlying
debt and obligation evidenced by the October 19, 2005 Promissory Note, but
rather set forth the terms and conditions on which such debt is being renewed or
refinanced.
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Each Borrower
understands and agrees that, with or without notice to Borrower, Lender may with
respect to any other Borrower (a) make one or more additional secured or
unsecured loans or otherwise extend additional credit; (b) alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of any indebtedness, including increases and decreases of
the rate of interest on the indebtedness; (c) exchange, enforce, waive,
subordinate, fail or decide not to perfect, and release any security, with or
without the substitution of new collateral; (d) apply such security and direct
the order or manner of sale thereof, including without limitation, any
non-judicial sale permitted by the terms of the controlling security agreements,
as Lender in its discretion may determine; (e) release, substitute, agree not to
sue, or deal with any one or more of Borrower’s sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose; and (f) determine
how, when and what application of payments and credits shall be made on any
other indebtedness owing by such other Borrower. Borrower and any other person
who signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or
 


--------------------------------------------------------------------------------

PROMISSORY NOTE
Loan No: 12030954-10000-
(Continued)
Page 3 



 
release any party or guarantor or collateral; or impair, fail to realize upon or
perfect Lender’s security interest in the collateral; and take any other action
deemed necessary by Lender without the consent of or notice to anyone. All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made. The
obligations under this Note are joint and several.
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
 
 


--------------------------------------------------------------------------------

PROMISSORY NOTE
Loan No: 12030954-10000-
(Continued)
Page 4 



 
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
 
PRIOR TO SIGNING THIS NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. EACH BORROWER
AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:






SIBONEY LEARNING GROUP, INC.


By: /s/ William D. Edwards, Jr.                                            
William D. Edwards, President of
Siboney Learning Group, Inc.
By: /s/ Timothy J. Tegeler                                         
Timothy J. Tegeler, Chief Executive Officer of
Siboney Learning Group, Inc.
       
By: /s/ Rebecca Braddock                                                   
Rebecca Braddock, Secretary of
Siboney Learning Group, Inc.
     
SIBONEY CORPORATION
     
By: /s/ William D. Edwards, Jr.                                            
William D. Edwards, Executive Vice President of
Siboney Corporation
By: /s/ Timothy J. Tegeler                                         
Timothy J. Tegeler, Chief Executive Officer of
Siboney Corporation
   
By: /s/ Rebecca Braddock                                                   
Rebecca Braddock, Secretary of
Siboney Corporation
         




